Citation Nr: 0504259	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  03-15 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
service-connected status post left total knee replacement.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 decision of the RO.  

Pursuant to a January 12, 2005 motion, this case has been 
advanced on the Board's docket under the provisions of 38 
U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2004).  



FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the matter decided herein have been obtained.  

2.  The service-connected left knee disability manifested by 
a joint replacement is shown to be productive of a disability 
picture that more nearly approximates that of chronic 
residuals consisting of severe painful motion or weakness.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent evaluation 
for the service-connected status post total left knee 
replacement have been met. 38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.1- 4.14, 4.40-4.45, 4.71a 
including Diagnostic Codes 5055, 5256, 5257, 5261, 5262 
(2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

During the course of the veteran's appeal, the Board notes 
that the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

VCAA also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's claim, the Board notes that the 
RO issued a letter dated in January 2002 that informed the 
veteran of the medical and other evidence needed to 
substantiate his claim and of what medical or other evidence 
he was responsible for obtaining.  VA also identified which 
evidence it was responsible for obtaining.  

In the May 2003 Statement of the Case and the October 2003 
Supplemental Statement of the Case (SSOC), the RO provided 
the veteran with the pertinent rating schedule provisions 
regarding his claim for an increased rating for a left knee 
disability, status post total replacement surgery.  Also, RO 
provided the veteran the regulations pertaining to VA's duty 
to assist in the development of claims under 38 C.F.R. 
§ 3.159.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the veteran was accorded a VA examination that was 
completed in June 2003.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  Any defect in notice with respect to VCAA in this 
case must be considered to be harmless.  


Analysis

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155. In evaluating service- 
connected disabilities, VA attempts to determine the extent 
to which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §§ 4.2, 4.10 
(2004).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

A claim for VA benefits will be granted unless a 
preponderance of the evidence of record weighs against it.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).  

The veteran's status post left total knee replacement is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
which provides a minimum 30 percent rating.  A 60 percent 
rating, requires evidence of chronic residuals consisting of 
severe painful motion or severe weakness in the affected 
extremity.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  A 100 
percent rating requires prosthetic replacement of knee joint 
for one year following implantation of prosthesis.  Id.  

Intermediate degrees of residual weakness, pain, or 
limitation of motion, as residuals of a total knee 
replacement, are to be rated by analogy to Codes 5256, 
ankylosis of the knee; 5260, limitation of flexion; 5261, 
limitation of extension; and 5262, impairment of the tibia 
and fibula.  

Disabilities of the knees, including subluxation and lateral 
instability, are rated under Diagnostic Code 5257.  Under 
that Diagnostic Code, with slight recurrent disability of the 
knee, a 10 percent rating is assigned; moderate recurrent 
disability of the knee is rated 20 percent disabling; and a 
severe disability as 30 percent disabling.  38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2004).  

Knee disability may be rated on the basis of limitation of 
flexion or limitation of extension, under Diagnostic Codes 
5260 and 5261, respectively.  A full range of motion of the 
knee is from zero degrees of extension to 140 degrees of 
flexion. 38 C.F.R. § 4.71, Plate II (2004).  A no percent 
rating is provided where flexion of the knee is limited to 60 
degrees.  A 10 percent rating on the basis of limitation of 
flexion is warranted with flexion limited to 45 degrees; a 20 
percent rating is warranted with flexion limited to 30 
degrees; and a 30 percent rating is warranted with flexion 
limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  

A no percent rating is also provided where extension of the 
knee is limited to five degrees. A 10 percent rating on the 
basis of limitation of extension is warranted with extension 
limited to 10 degrees; a 20 percent rating is warranted with 
extension limited to 15 degrees; a 30 percent rating is 
warranted with extension limited to 20 degrees; a 40 percent 
rating is warranted with extension limited to 30 degrees; and 
a 50 percent rating is warranted with extension limited to 45 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

When reviewing the level of disability due to a service-
connected disability affecting a major joint or group of 
minor joints, and the rating is based on limitation of 
motion, the Board must consider an increased schedular rating 
based on functional loss due to pain on undertaking motion, 
weakened movement, fatigability, and incoordination.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

In this case, the veteran was assigned a 30 percent rating 
for a left knee disability on March 31, 1993.  Subsequently, 
the veteran's disability was rated 100 percent pursuant to 38 
C.F.R. § 4.30.  He was assigned two temporary total ratings 
for convalescence from June 18, 2001 and from August 1, 2001.  

Thereafter, beginning on August 1, 2002, the veteran's left 
knee status post total knee replacement was assigned a 30 
percent rating under 38 C.F.R. § 4.71a, Diagnostic Code 5005.  

VA outpatient treatment records dated from February 2000 to 
July 2003 primarily reflect treatment for conditions other 
than his left knee.  References were made with regard to the 
left knee in the veteran's past medical history as well as 
his need for total knee replacement.  VA records indicate the 
veteran's need for physical therapy to treat his service-
connected right hip arthritis secondary to his service-
connected left knee disability.  

Private treatment records dated from July 2001 reflect 
follow-up treatment status post June 2001 total left knee 
arthroplasty for his 8 to 10 year history of left knee 
degenerative joint disease.  

On VA examination in January 2002, it was noted that the 
veteran underwent left knee in-service surgery in 1944 
following injury.  The veteran complained of continual left 
knee pain on walking since service.  

The veteran reported increasing pain with swelling, 
stiffness, and a feeling that the left knee was giving way.  
It was noted that his left knee symptoms improved since left 
knee arthroscopy in 1987 and total replacement surgery in 
July 2001.  

The veteran stated some daily left knee pain with resolution 
of the giving way feeling with was some fatigability and lack 
of endurance.  Flare-ups were reported to occur based on 
activity level and were relieved with rest and pain 
medications.  The veteran's use of a cane was noted to have 
lessened since his left knee replacement surgery.  

On physical examination, the veteran ambulated slowly with 
use of an assistive device.  Some bony enlargement was 
observed, as well as some mild diffuse swelling.  No palpable 
effusion was noted.  The surgical scars of the left knee were 
noted to be without induration or deformity.  

The veteran's range of motion of the left knee showed 
diminished flexion when compared to the right knee.  No 
ligament laxity was observed.  The veteran was unable to 
squat.  

The VA examiner's impression was status post left knee 
meniscus injury and repair while in service with status post 
arthroscopic cartilage repair and left knee replacement, and 
degenerative joint disease.  

On VA examination in June 2003, the veteran complained of 
continual left knee pain flares that occurred frequently 
without obvious cause or precipitating factors.  During a 
period of flare-up, the veteran reported a 33 percent loss of 
range of motion and 80 percent loss of functional impairment.  

The veteran denied having left knee weakness, instability, 
locking, warmth, fatigability, lack of endurance or erythema.  
He reported having left knee stiffness.  The veteran noted 
left knee swelling since his July 2001 left total knee 
replacement surgery.  The veteran denied using crutches or 
knee brace but was reported to use a walker.  

On physical examination, the veteran appeared in no distress 
but was slow to move around and out of chairs.  A right foot 
deformity was observed.  The VA examiner found no warmth or 
erythema.  Synovial proliferation and prominence was 
observed.  A small effusion was present, as well as a 9.5-
inch scar secondary to total knee arthroplasty and a 2.75-
inch scar secondary to the in-service surgery.  

Significant crepitus was noted on pain-free active flexion 
and extension.  The left knee was tender to palpation along 
both the medial and lateral tibial plateau over the posterior 
surface of the patella.  The VA examiner observed no evidence 
of instability.  Drawer test, Lachman test, and McMurray test 
were negative.  

The medial and lateral collateral ligaments appeared intact 
without any lateral subluxation or instability detected.  An 
examination of the right knee showed no warmth, erythema or 
effusion.  Mild pain was elicited on flexion and extension 
with no significant crepitus.  Likewise, the right knee 
showed no evidence of instability or tenderness.  

Active extension of the left knee was 15 degrees, flexion was 
from 15 to 100 degrees.  Passive extension was 10 degrees 
with flexion from 10 to 110 degrees.  No pain was noted on 
extension with pain at 110 degrees of flexion.  

The VA examiner's impression was that of post-traumatic 
arthritis of the left knee, status post total knee 
replacement, left knee meniscus injury and patellofemoral 
arthritis of the left knee.  

On VA examination in July 2003, the veteran noted complaints 
of right hip pain with radiographic evidence of mild 
osteoarthritis.  The VA examiner opined that it was as likely 
as not that the service-connected left knee degenerative 
arthritis was "the more significant contributor to stress on 
the right hip and ultimately right hip arthritis."  The 
examiner also reported that the veteran had been issued a 
wheeled walker in May 2003 to help pain when walking.  

In this case, the RO received the veteran's claim for an 
increased rating for the service-connected left knee 
disability in October 2001.  

Based on a review of the evidence, the Board finds that an 
increased rating is warranted.  In this regard, the service-
connected left knee disability picture is shown to more 
nearly approximate that of severe painful motion so as to 
justify a 60 percent rating under Diagnostic Code 5055 for 
total knee replacement.  The veteran has pain, stiffness, and 
limitation of motion of the joint, recent medical evidence 
reflects left knee symptomatology that requires the use of a 
cane or walker.  

While the veteran reports subluxation and lateral 
instability, neither has been demonstrated objectively 
clinically so as to warrant a separate rating on that basis. 
38 C.F.R. § 4.71a, Diagnostic Code 5257; VAOPGCPREC 23-97; 
VAOPGCPREC 9-98.  The veteran's limitation of left knee 
extension would warrant a 20 percent rating under Diagnostic 
Code 5261 and his limitation of left knee flexion to 100 
degrees is not compensable.

Further, a higher evaluation is not warranted under 
Diagnostic Code 5256 pertaining to ankylosis of the knee.  
The evidence does not indicate that the veteran's left knee 
is ankylosed.  In any event, the highest evaluation available 
under that Diagnostic Code is 30 percent.  

However, the Board Finds that a 60 percent rating for the 
left status post total knee replacement is warranted based on 
the veteran's severe pain on undertaking motion, functional 
impairment, and incoordination requiring use of assistive 
devices.  

During periods of flare-up, the veteran experienced increased 
impairment in the left knee.  The veteran is unable to 
perform tasks other than the most necessary given his 
significant loss of mobility and functionality due to 
symptoms such as pain, stiffness, tenderness, and swelling.   

In light of the foregoing, the Board concludes that the 
criteria for an evaluation of 60 percent for the service-
connected left knee disability have been met.  



ORDER

An increased rating of 60 percent for the service-connected 
left total knee replacement disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


